Citation Nr: 1508216	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-17 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs disability pension benefits in the amount of $979.00 was properly created.

2.  Entitlement to a waiver of recovery of overpayment of Department of Veterans Affairs disability pension benefits in the calculated amount of $979.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from September 1995 to September 1998 and from February 2002 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran filed a Notice of Disagreement (NOD) in November 2011.  The RO issued a Statement of the Case (SOC) in June 2012.  In July 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The RO in Nashville, Tennessee, currently has jurisdiction over the claim.

In March 2012, the Veteran was provided his requested hearing before a Decision Review Officer (DRO) of the RO.  A copy of the hearing transcript has been associated with the claims file.  

In December 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were reviewed and considered in preparing this decision. 

The issue of entitlement to a waiver of recovery of overpayment of Department of Veterans Affairs disability pension benefits in the calculated amount of $979.00 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's annualized countable income exceeded the maximum annual income limitation for a veteran with one dependent but he continued to receive disability pension benefits for the relevant time period.


CONCLUSION OF LAW

A valid debt was created resulting from an overpayment of VA disability pension benefits, beginning June 1, 2010, in the amount of $979.00.  38 U.S.C.A. §§ 1503, 1521, 5314 (West 2014); 38 C.F.R. §§ 1.956, 3.271, 3.272, 3.273, 3.660 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014) (VCAA).  With regard to the Veteran's claim challenging the validity of his debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  In any event, as will be explained below, the Veteran's income sources and levels have not been disputed; rather, the Veteran contends that he is not at fault for the creation of the debt because he timely notified VA of a change in his status.  Thus, the law as mandated by statute, and not the evidence, is dispositive of the threshold issue regarding the validity of the debt.  Accordingly, additional efforts to notify or assist the Veteran in accordance with the VCAA would serve no useful purpose.   See Mason v. Principi, 16 Vet. App. 129 (2002), (citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed.Cir.2002)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The Board also finds that the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) have been met. 

B.  Analysis

Governing regulations provide that payments of any kind from any source shall be counted as income for improved pension in the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2014).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  

"Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period. 

"Irregular income" means income which is received or anticipated during a 12-month annualization period, but which is received in unequal amounts or at irregular intervals.  When irregular income is initially received from a particular source, it is to be counted for 12 months from the first day of the month after the month during which it is first received.  Thereafter, irregular income is to be counted for 12 months from the beginning of the Eligibility Verification Report reporting period during which it is received.  38 C.F.R. §§ 3.271(a)(2), 3.273(d); M21-1MR, Part V, Subpart iii, 1.E.33.e.

Here, according to a February 2010 letter from the RO, the Veteran was in receipt of disability pension benefits.  He was being paid as a single Veteran with no dependents, and being given $89.00 per month.  In a prior December 2009 letter, the Veteran had been informed that it was his responsibility to inform VA if a family member (a spouse or child) began receiving Social Security payments or started getting other income.

On May 24, 2010, the Veteran married.  On July 13, 2010, the Veteran informed VA of his marriage.  Specifically, the Veteran submitted a signed Declaration of Status of Dependents (VA 21-686c Form).  On this form, the Veteran indicated that he was married on May 24, 2010, and provided his spouse's name and social security number.  He indicated that he lived with his spouse and contributed $896.00 per month to his spouse's support.  On July 13, 2010, the Veteran also submitted a signed Improved Pension Eligibility Verification Report (Veteran with Children) (VA 21-0517-1 Form).  On this form, the Veteran again reported that he was married and living with his spouse.  He indicated he received $5,376 from SSA from January 2010 to June 2010.  He provided his spouse's name, birth date, and social security number.  The Veteran also provided the amounts of his spouse's gross wages from employment and bank accounts on this form.  The Veteran indicated that his spouse received $21,362 from January 2010 to June 2010.  VA received these forms on July 13, 2010.  VA does not send the Veteran any response after receiving these forms, and the Veteran continued to receive his monthly pension amount of $89.00.  

On December 7, 2010, the Veteran submitted another Improved Pension Eligibility Verification Report (Veteran with Children) (VA 21-0517-1 Form).  On this form, the Veteran again reported that he was married and living with his spouse.  He provided his spouse's name, birth date, and social security number.  The Veteran also provided the amounts of his spouse's gross wages from employment and bank accounts on this form.  The Veteran indicated that his spouse was currently receiving unemployment benefits in the amount of $1,800 a month since August 24, 2010.  VA received this form on December 7, 2010.  In response, VA sent the Veteran a letter on December 29, 2010, informing him that he would not receive an Eligibility Verification Report (EVR) this year because he only had Social Security income this year.  The letter also told the Veteran that it was his responsibility to inform VA if a family member (a spouse or child) began receiving Social Security payments or started getting other income.  No further letter was provided by VA, and the Veteran continued to receive his monthly pension amount of $89.00.  

In February 2011, the Veteran called VA and reported that his $89.00 paper check for his monthly pension benefits was lost or missing.  VA put a tracer on that check, and subsequently voided the check in February 2011.  In March 2011, VA did a direct deposit to the Veteran's account in the amount of $89.00 for the lost payment.

In an April 1, 2011, letter, the Veteran was asked by VA to provide information regarding his spouse's income and her net worth.  In response, on April 24, 2011, the Veteran submitted a Request for Details of Expenses (VA 21-8049 Form).  On this form, the Veteran again reported that he was married and living with his spouse.  They did not have any other dependents living with them.  The Veteran reported paying $3920.00 per year for medical insurance, medical expenses, and medical treatment for him and his spouse.  He also listed the following monthly expenses for him and his spouse combined:  $925.00 for housing; $900.00 for food; $70.00 for utilities; $224.00 for taxes; $405.00 for gas and car maintenance; $84.00 for auto and renter's insurance; $190.00 for church tithe; $120.00 for household products/toiletries/over-the-counter medications; $60.00 for cat expenses; $120.00 for clothes/shoes; $20.00 for laundry; $120.00 for entertainment/eating out; $22.00 for Netflix; $17.00 for bus passes; and, $50.00 for haircuts.

On April 28, 2011, VA received another Improved Pension Eligibility Verification Report (Veteran with Children) (VA 21-0517-1 Form) from the Veteran.  On this form, the Veteran again reported that he was married and living with his spouse.  He provided his spouse's name, birth date, and social security number.  The Veteran also provided the amounts of his spouse's gross wages from employment on this form.  The Veteran indicated that his spouse was currently employed again.  The Veteran indicated that his spouse received $26,623.00 from May 24, 2010 to December 31, 2010, and that she was expected to receive $32,520.00 from January 1, 2011 to December 31, 2011.  The Veteran also added that the spouse owned a townhome that she rented out for exactly what was owed on it each month (i.e., mortgage, homeowners association (HOA) fees, and property insurance).  The Veteran stated they were not making any rental income from the property.  

Based on the aforementioned information, in a May 10, 2011, letter, VA informed the Veteran that it was terminating his disability pension benefits, effective June 1, 2010, the first of the month after his marriage.  VA told the Veteran that his income, for VA purposes, of $37,375.00 (the Veteran's SSA earnings plus his spouse's earnings) exceeded the maximum allowable limit of $15,493.000 for a Veteran with one dependent.

In a May 23, 2011, letter, the VA Debt Management Center informed the Veteran that due to the change in his pension benefits, he received $979.00 more than he was entitled to receive (i.e., $89.00 per month for 11 months after he was married) and had to repay this amount to VA.  In October 2011, the Veteran called VA and requested a waiver for this debt amount.  In a subsequent October 2011 decision, the Veteran's request for a waiver was denied.  In particular, the VA Committee on Waivers and Compromises found that fraud, misrepresentation, or bad faith were not shown by the evidence.  However, the Committee determined that the Veteran's financial hardship was outweighed by fault and unjust enrichment.  

In March 2012, the Veteran testified before a DRO at the local RO.  The Veteran testified that he notified VA in a timely manner about his marriage and was unaware that his spouse's income would affect his pension disability benefits.  He stated that the debt was due to an error on VA's part to notify the Veteran in a timely manner and to correct or take appropriate action.  At his December 2014 Board hearing, the Veteran testified that he notified VA in a timely manner about his marriage and was unaware that his spouse's income would affect his pension disability benefits.

The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2014).  The maximum annual pension rate may be adjusted from year to year.  The maximum annual income limitation for a veteran with one dependent was $15,493 in 2010 and 2011.  There is no dispute that the Veteran's countable income, which includes earnings from his spouse, exceeded the maximum annual pension rate for the relevant time period.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2014).  Since all the evidence reflects that the Veteran's countable income from May 24, 2010, exceeded the maximum annual income limitation, his award was appropriately terminated at the end of the month, and it properly became effective on June 1, 2010.  See 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2014).  As the Veteran received VA pension benefits from June 1, 2010 through April 30, 2011, an overpayment of $979.00 was created.  Thus, the Board concludes the overpayment in question is a valid debt.


ORDER

An overpayment of VA pension disability benefits in the amount of $979.00 was validly created.


REMAND

The Veteran's notice of disagreement (NOD) received in November 2011 is a valid disagreement with the October 2011 decision from the Committee on Waivers and Compromises denial of a waiver of the debt of $979.00.  Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.963.  In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the claimant; (5) whether failure to collect a debt would result in the unjust enrichment of the claimant; and, (6) whether the claimant changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  Here, the Veteran acknowledges the overpayment, but he contends that the creation of the debt was the fault of VA because he timely advised VA of his change in status and therefore the payments should have been adjusted in a timely fashion.  

The June 2012 statement of the case (SOC) only addressed the validity of debt issue.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26.  An SOC addressing the Veteran's disagreement with the denial of waiver of recovery of the debt has not been issued.  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a Statement of the Case addressing the issue of entitlement to a waiver of recovery of overpayment of VA disability pension benefits in the calculated amount of $979.00.  Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


